Order entered March 4, 2020




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-19-00935-CR
                                 No. 05-19-00936-CR

                       CHRISTIN LEE GORBY, Appellant

                                            V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F19-00375-T & F18-29750-T

                                       ORDER

      Before the Court is substitute court reporter Yolanda Atkins’ March 3, 2020
request for additional time to file the reporter’s record. We GRANT the request
and ORDER the reporter’s record filed on or before March 16, 2020.
      We DIRECT the Clerk to send copies of this order to the Honorable Lela
Mays, Presiding Judge, 283rd Judicial District Court; to Verneas Faggett, office
court reporter, 283rd Judicial District Court; Yolanda Atkins, substitute court
reporter; and to counsel for all parties.
                                                 /s/   LANA MYERS
                                                       JUSTICE